Title: From William Crawford to James Madison, 20 February 1808
From: Crawford, William
To: Madison, James


                  
                     Sir 
                     
                     20th. Feby. 1808
                  
                  The preceding address is now transmitted thro’ you to the president of the United States in consequence of the following resolution carried at a meeting held by the Democratic citizens of the county of Adams in Gettysburg upon Monday the 15th. Febry. instt.
                  Resolved unanimously that a committee of five be appointed to draft an address to the General government on the present critical situation of our public affairs; and that said committee act as a standing committee of correspondence to communicate with such other committees throughout this State or the United States as the public exi[gencies] may require: And that Doctor Wm. Crawford, General id Saml. Smyth Esqre., John Weickart Esqre., & Doctor [Danie]l Sheffer be said committee—When said committee retired—after some time returned and reported an address to the President of the United States which was read & approved of unanimously by the general committee—Whereupon resolved that a copy of the aforesaid Address be transmitted to the general government & another to the editor of the Aurora for publication.—
                  This address & resolution I therefore transmit to you with a request that you will present it according to the address and in so doing you will conferr a particular obligation on the democratic citizens of Adams County
                  In behalf of the chairman 
                  At his request
                  
                     Wm Crawford 
                     
                  
               